DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted 8/14/2020, 8/14/2020, 2/8/2021, 6/4/2021 and 12/3/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Foreign Patent Documents citation #7 listed on IDS dated 2/8/2021 and noted as, Interdigital Patent Holdings WO 2015116732, was not found in the file wrapper and the Examiner has attached the reference to the office action and included the reference on the PTO-892.

Drawings
The drawings were received on 8/14/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 16, 17, 18 and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 5, 6 of U.S. Patent No. U.S. Patent No. 10,750,453 in view of Goto et al. US 20200383089.

As to claim 1:
U.S. Patent No. 10,750,453 discloses:

U.S. Patent Application 16/993,813
U.S. Patent No. 10,750,453
A method comprising: 

a first sounding reference signal (SRS); and 




a second SRS; 




adjusting a transmission power of the second SRS based on: 


the first SRS having higher priority than the second SRS; 







a total transmission power exceeding a total allowable power value;
 
transmitting the first SRS; and 


transmitting the second SRS with the adjusted transmission power.


receiving a downlink control information triggering transmission of the first SRS;




second parameters of second SRSs of a channel state information acquisition; and

 a total allowable power value; 

adjusting a transmission power of at least one second SRS of the second SRSs in response to: 

the second SRSs of the channel state information acquisition having lower power priority than the first SRSs of the beam management; 



a total transmission power exceeding the total allowable power value; 

transmitting the at least one first SRS of the first SRSs; and 

transmitting the at least one second SRS with the adjusted transmission power. (claim 1)

The method of claim 1, wherein the beam management is triggered by at least one of: a first downlink control information (DCI) transmitted via a downlink control channel; and a medium access control control element (MAC CE). (claim 5)




receiving a control element activating transmission of the second SRS;  

However, Goto et al. further teaches an RRC/MAC CE capability which includes:
receiving a control element activating transmission of the second SRS; 
(“The PDSCH is used to transmit the MAC CE. The RRC signaling and/or the MAC CE is also referred to as higher layer signaling. The PMCH is used to transmit multicast data (Multicast Channel (MCH)).”; Goto et al.; 0070)
(“FIG. 16 illustrates an example of the SRS transmission according to the first embodiment. FIG. 16 illustrates an example of transmission of the Periodic SRS in which the SRS transmission for the scheduled access and the SRS transmission for the URLLC are performed. First, as the SRS transmission parameters for the scheduled access, the terminal apparatus is notified, through the RRC, of the period, time offset, frequency position, bandwidth, and frequency hopping pattern for the SRS transmission, the comb related information, the antenna port, and the target received power for the SRS. The terminal apparatus then transmits the SRS, based on the transmission parameters.”; Goto et al.; 0189)
(where
“SRS transmission for the scheduled access....the terminal apparatus is notified, through the RRC, of the period, time offset, frequency position, bandwidth, and frequency hopping pattern for the SRS transmission, the comb related information, the antenna port, and the target received power for the SRS. “receiving a control element activating transmission of the second SRS”, where “notified” maps to “receiving”, “RRC signaling”/”MAC CE”/”through the RRC” maps to “control element”, “transmits the SRS, based on the transmission parameters” maps to “activating transmission of the second SRS”, where “SRS...scheduled access” maps to “second SRS”, “transmits...based on the transmission parameters” maps to “activating transmission”,

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/MAC CE capability of Goto et al. into U.S. Patent No. 10,750,453. By modifying the method of U.S. Patent No. 10,750,453  to include the RRC/MAC CE capability as taught by the method of Goto et al., the benefits improved SRS transmission (claim 1) with improved data transmission (Goto et al.; 0193) are achieved.

As to claim 2:
U.S. Patent No. 10,750,453 as described above does not explicitly teach:
a first SRS resource set for the first SRS; and 
a second SRS resource set for the second SRS.
 
However, Goto et al. further teaches an resource capability which includes:
a first SRS resource set for the first SRS; and 
a second SRS resource set for the second SRS.
(see FIG. 17)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource capability of Goto et al. into U.S. Patent No. 10,750,453. By modifying the method of U.S. Patent No. 10,750,453  to include the resource capability as taught by the method of Goto et al., the benefits improved SRS transmission (claim 1) with improved data transmission (Goto et al.; 0193) are achieved.

As to claim 3:
U.S. Patent No. 10,750,453 discloses:
wherein the parameters indicate the total allowable power value
(“A method comprising: receiving, by a wireless device from a base station, one or more radio resource control messages comprising configuration parameters, the configuration parameters comprising: ... and a total allowable power value”; claim 1)

As to claim 4:
U.S. Patent No. 10,750,453 discloses:
wherein the parameters are received in a radio resource control message.


As to claim 5:
U.S. Patent No. 10,750,453 discloses:
wherein the first SRS is for beam management.
(“A method comprising: receiving, by a wireless device from a base station, one or more radio resource control messages comprising configuration parameters, the configuration parameters comprising: first parameters of first sounding reference signals (SRSs) of a beam management”; claim 1)

As to claim 6:
U.S. Patent No. 10,750,453 discloses:
wherein the second SRS is for channel state information acquisition.
(“second parameters of second SRSs of a channel state information acquisition; and a total allowable power value; adjusting a transmission power of at least one second SRS of the second SRSs in response to: the second SRSs of the channel state information acquisition having lower power priority than the first SRSs of the beam management”; claim 1)

As to claim 7:
U.S. Patent No. 10,750,453 as described above does not explicitly teach:
wherein the first SRS is an aperiodic SRS. 
 
However, Goto et al. further teaches an aperiodic capability which includes:
wherein the first SRS is an aperiodic SRS. 
(“In a case that the terminal apparatus includes the Multi-SRS transmission function and multiple SRS transmissions are triggered in the same slot, transmit power is allocated in order of decreasing priority. The priority for the SRSs may be in the order of the Aperiodic SRS for the URLLC, Aperiodic SRS for the scheduled access, the Periodic SRS for the URLLC, and the Periodic SRS for the scheduled access. In this case, the terminal apparatus calculates the transmit power for each of the triggered SRSs. Here, the Aperiodic/Periodic SRS for the URLLC and the Aperiodic/Periodic SRS for the scheduled access may differ at least in the integrated value of the closed-loop transmission power control. Each of the Aperiodic/Periodic SRS for the URLLC and the Aperiodic/Periodic SRS for the scheduled access may be notified by using at least the configuration of the target received power as a transmission parameter. The Aperiodic/Periodic SRS for the URLLC and the Aperiodic/Periodic SRS for the scheduled access may have different target received power values. One of the target received power may be notified, and for the other target received power, only an offset value from the notified target received power may be notified.”; Goto et al.; 0206)



As to claim 8:
U.S. Patent No. 10,750,453 discloses:
wherein the second SRS is a semi-persistent SRS
(“The method of claim 1, wherein the at least one first SRS is a periodic SRS or a semi-persistent SRS.”; claim 6)

As to claim 11:
U.S. Patent No. 10,750,453 discloses:

U.S. Patent Application 16/993,813
U.S. Patent No. 10,750,453
A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 







a second SRS; receive a downlink control information triggering transmission of the first SRS; 


adjust a transmission power of the second SRS based on: 

the first SRS having higher priority than the second SRS; 



the first SRS overlapping in time with the second SRS; and



 a total transmission power exceeding a total allowable power value; 

transmit the first SRS; and 


transmit the second SRS with the adjusted transmission power.


receive a downlink control information triggering transmission of the first SRS






second parameters of second SRSs of a channel state information acquisition; and

 a total allowable power value; 

adjusting a transmission power of at least one second SRS of the second SRSs in response to: 

the second SRSs of the channel state information acquisition having lower power priority than the first SRSs of the beam management; 



a total transmission power exceeding the total allowable power value; 

transmitting the at least one first SRS of the first SRSs; and 

transmitting the at least one second SRS with the adjusted transmission power. (claim 1)

The method of claim 1, wherein the beam management is triggered by at least one of: a first downlink control information (DCI) transmitted via a downlink control channel; and a medium access control control element (MAC CE). (claim 5)




receive a control element activating transmission of the second SRS;  

However, Goto et al. further teaches an RRC/MAC CE capability which includes:
receive a control element activating transmission of the second SRS; 
(“The PDSCH is used to transmit the MAC CE. The RRC signaling and/or the MAC CE is also referred to as higher layer signaling. The PMCH is used to transmit multicast data (Multicast Channel (MCH)).”; Goto et al.; 0070)
(“FIG. 16 illustrates an example of the SRS transmission according to the first embodiment. FIG. 16 illustrates an example of transmission of the Periodic SRS in which the SRS transmission for the scheduled access and the SRS transmission for the URLLC are performed. First, as the SRS transmission parameters for the scheduled access, the terminal apparatus is notified, through the RRC, of the period, time offset, frequency position, bandwidth, and frequency hopping pattern for the SRS transmission, the comb related information, the antenna port, and the target received power for the SRS. The terminal apparatus then transmits the SRS, based on the transmission parameters.”; Goto et al.; 0189)
(where
“SRS transmission for the scheduled access....the terminal apparatus is notified, through the RRC, of the period, time offset, frequency position, bandwidth, and frequency hopping pattern for the SRS transmission, the comb related information, the antenna port, and the target received power for the SRS. “receiving a control element activating transmission of the second SRS”, where “notified” maps to “receiving”, “RRC signaling”/”MAC CE”/”through the RRC” maps to “control element”, “transmits the SRS, based on the transmission parameters” maps to “activating transmission of the second SRS”, where “SRS...scheduled access” maps to “second SRS”, “transmits...based on the transmission parameters” maps to “activating transmission”,

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/MAC CE capability of Goto et al. into U.S. Patent No. 10,750,453. By modifying the method of U.S. Patent No. 10,750,453  to include the RRC/MAC CE capability as taught by the method of Goto et al., the benefits improved SRS transmission (claim 1) with improved data transmission (Goto et al.; 0193) are achieved.

As to claim 12:
U.S. Patent No. 10,750,453 as described above does not explicitly teach:
a first SRS resource set for the first SRS; and 
a second SRS resource set for the second SRS.
 
However, Goto et al. further teaches an resource capability which includes:
a first SRS resource set for the first SRS; and 
a second SRS resource set for the second SRS.
(see FIG. 17)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource capability of Goto et al. into U.S. Patent No. 10,750,453. By modifying the method of U.S. Patent No. 10,750,453  to include the resource capability as taught by the method of Goto et al., the benefits improved SRS transmission (claim 1) with improved data transmission (Goto et al.; 0193) are achieved.

As to claim 13:
U.S. Patent No. 10,750,453 discloses:
wherein the parameters indicate the total allowable power value
(“A method comprising: receiving, by a wireless device from a base station, one or more radio resource control messages comprising configuration parameters, the configuration parameters comprising: ... and a total allowable power value”; claim 1)

As to claim 14:
U.S. Patent No. 10,750,453 discloses:
wherein the parameters are received in a radio resource control message.


As to claim 15:
U.S. Patent No. 10,750,453 discloses:
wherein the first SRS is for beam management.
(“A method comprising: receiving, by a wireless device from a base station, one or more radio resource control messages comprising configuration parameters, the configuration parameters comprising: first parameters of first sounding reference signals (SRSs) of a beam management”; claim 1)

As to claim 16:
U.S. Patent No. 10,750,453 discloses:
wherein the second SRS is for channel state information acquisition.
(“second parameters of second SRSs of a channel state information acquisition; and a total allowable power value; adjusting a transmission power of at least one second SRS of the second SRSs in response to: the second SRSs of the channel state information acquisition having lower power priority than the first SRSs of the beam management”; claim 1)

As to claim 17:
U.S. Patent No. 10,750,453 as described above does not explicitly teach:
wherein the first SRS is an aperiodic SRS. 
 
However, Goto et al. further teaches an aperiodic capability which includes:
wherein the first SRS is an aperiodic SRS. 
(“In a case that the terminal apparatus includes the Multi-SRS transmission function and multiple SRS transmissions are triggered in the same slot, transmit power is allocated in order of decreasing priority. The priority for the SRSs may be in the order of the Aperiodic SRS for the URLLC, Aperiodic SRS for the scheduled access, the Periodic SRS for the URLLC, and the Periodic SRS for the scheduled access. In this case, the terminal apparatus calculates the transmit power for each of the triggered SRSs. Here, the Aperiodic/Periodic SRS for the URLLC and the Aperiodic/Periodic SRS for the scheduled access may differ at least in the integrated value of the closed-loop transmission power control. Each of the Aperiodic/Periodic SRS for the URLLC and the Aperiodic/Periodic SRS for the scheduled access may be notified by using at least the configuration of the target received power as a transmission parameter. The Aperiodic/Periodic SRS for the URLLC and the Aperiodic/Periodic SRS for the scheduled access may have different target received power values. One of the target received power may be notified, and for the other target received power, only an offset value from the notified target received power may be notified.”; Goto et al.; 0206)



As to claim 18:
U.S. Patent No. 10,750,453 discloses:
wherein the second SRS is a semi-persistent SRS
(“The method of claim 1, wherein the at least one first SRS is a periodic SRS or a semi-persistent SRS.”; claim 6)

As to claim 20:
U.S. Patent No. 10,750,453 discloses:

U.S. Patent Application 16/993,813
U.S. Patent No. 10,750,453
A system, comprising:
a wireless device comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first 

receive parameters of: a first sounding reference signal (SRS); and 






a second SRS; 




adjust a transmission power of the second SRS based on: 


the first SRS having higher priority than the second SRS; 



the first SRS overlapping in time with the second SRS; and 



a total transmission power exceeding a total allowable power value; 

transmit the first SRS; and 


transmit the second SRS with the adjusted transmission power; and 
a base station comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors of the base station, cause the base station to: transmit the parameters to the wireless device; transmit the downlink control information to the 

receive a downlink control information triggering transmission of the first SRS;






receiving, by a wireless device from a base station, one or more radio resource control messages comprising configuration parameters, the configuration parameters comprising: first parameters of first sounding reference signals (SRSs) of a beam management;

second parameters of second SRSs of a channel state information acquisition; and

 a total allowable power value; 

adjusting a transmission power of at least one second SRS of the second SRSs in response to: 

the second SRSs of the channel state information acquisition having lower 

a transmission of the at least one second SRS overlapping in time with a scheduled transmission of at least one first SRS of the first SRSs; and 

a total transmission power exceeding the total allowable power value; 

transmitting the at least one first SRS of the first SRSs; and 

transmitting the at least one second SRS with the adjusted transmission power. (claim 1)

(see above for “transmit” and “receive”)











The method of claim 1, wherein the beam management is triggered by at least one of: a first downlink control information (DCI) transmitted via a downlink control channel; and a medium access control control element (MAC CE). (claim 5)



U.S. Patent No. 10,750,453 as described above does not explicitly teach:
receive a control element activating transmission of the second SRS;  

However, Goto et al. further teaches an RRC/MAC CE capability which includes:
receive a control element activating transmission of the second SRS; 
(“The PDSCH is used to transmit the MAC CE. The RRC signaling and/or the MAC CE is also referred to as higher layer signaling. The PMCH is used to transmit multicast data (Multicast Channel (MCH)).”; Goto et al.; 0070)

(where
“SRS transmission for the scheduled access....the terminal apparatus is notified, through the RRC, of the period, time offset, frequency position, bandwidth, and frequency hopping pattern for the SRS transmission, the comb related information, the antenna port, and the target received power for the SRS. The terminal apparatus then transmits the SRS, based on the transmission parameters”/”The RRC signaling and/or the MAC CE is also referred to as higher layer signaling” maps to “receiving a control element activating transmission of the second SRS”, where “notified” maps to “receiving”, “RRC signaling”/”MAC CE”/”through the RRC” maps to “control element”, “transmits the SRS, based on the transmission parameters” maps to “activating transmission of the second SRS”, where “SRS...scheduled access” maps to “second SRS”, “activating transmission”,

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/MAC CE capability of Goto et al. into U.S. Patent No. 10,750,453. By modifying the method of U.S. Patent No. 10,750,453  to include the RRC/MAC CE capability as taught by the method of Goto et al., the benefits improved SRS transmission (claim 1) with improved data transmission (Goto et al.; 0193) are achieved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7, 11, 12, 14, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. US 20200383089 (embodiment #1 herinafter “Goto1”) in view of Goto et al. US 20200383089 (embodiment #2 herinafter “Goto2”).

As to claim 1:
Goto1 discloses:
A method comprising: 
receiving, by a wireless device from a base station, parameters of: 
a first sounding reference signal (SRS); and 
a second SRS; 
(“The present modified example corresponds to an example in which the base station apparatus notifies the terminal apparatus of each of the SRS transmission parameters for the URLLC and the SRS transmission parameters for the scheduled access and in which the same slot or the same OFDM symbol corresponds to a transmission timing for the SRS for the URLLC and the SRS for the scheduled access (transmission of the SRS for the URLLC and the SRS for the scheduled access is triggered in the same slot or the same OFDM symbol). A communication system according to the present embodiment includes the terminal apparatus 20 and the base station apparatus 10 described with reference to FIG. 3, FIG. 5, and FIG. 6. Differences from/additions to the first embodiment will be mainly described below.”; Goto et al.; 0204)
(where
“receiving, by a wireless device from a base station, parameters of:  a first sounding reference signal (SRS); and a second SRS”, where “base station” maps to “base station”, “terminal apparatus” maps to “wireless device”, “SRS transmission parameters for the URLLC” maps to “parameters of: a first sounding reference signal (SRS)”, “SRS transmission parameters for the scheduled access” maps to “parameters of: ... and a second SRS”

receiving a downlink control information triggering transmission of the first SRS; 
(“The grant free access will be described below in detail. DCI provided with the CRC scrambled with the RNTI for the grant free access can be used for activation, deactivation, and parameter changes for the grant free access. The parameters can include resource configurations (DMRS configuration parameters, a radio resource for the grant free access, the MCS used for the grant free access, the number of repetitions, the presence or absence of frequency hopping, and the like).”; Goto et al.; 0067)
(“In the present embodiment, in a case that the SRS for the URLLC and the SRS for the scheduled access are triggered at the same timing, the terminal apparatus gives priority to the SRS transmission for the URLLC or to the transmit power allocated to the SRS for the URLLC. As a result, in the URLLC grant free 
(where
“DCI provided with the CRC scrambled with the RNTI for the grant free access can be used for activation, ... for the grant free access”/”URLLC grant free access”/”SRS for the URLLC” maps to “receiving a downlink control information triggering transmission of the first SRS”, where “DCI provided” maps to “receiving a downlink control information”, “activation...for grant free access”/”URLLC grant free access” maps to “triggering transmission”, “SRS for the URLLC” maps to “first SRS”

	...

adjusting a transmission power of the second SRS based on: 
the first SRS having higher priority than the second SRS; 
the first SRS overlapping in time with the second SRS; and 
a total transmission power exceeding a total allowable power value; 
(“In a case that the terminal apparatus includes the Multi-SRS transmission function and multiple SRS transmissions are triggered in the same slot, transmit power is allocated in order of decreasing priority. The priority for the SRSs may be in the order of the Aperiodic SRS for the URLLC, Aperiodic SRS 
(“An example of a calculation formula for the transmit power for the SRS is the same as the example in the preceding embodiment. In a case that the sum of the calculated transmit power for each SRS is smaller than P.sub.CMAX,c(i), all the SRSs are transmitted in the same slot. On the other hand, in a case that the sum of the calculated transmit power for each SRS is larger than P.sub.CMAX,c(i), the transmit power is allocated in order of decreasing priority.”; Goto et al.; 0207)
(“The SRS transmit power is determined as described below from the calculation result P.sub.SRS_A_URLLC,c(i) for the transmit power for the Aperiodic SRS for the URLLC, the calculation result P.sub.SRS_A_URLLC,c(i) 
(“For the priority for the allocation of the transmit power to the SRSs, the highest priority is given to the Aperiodic SRS for the URLLC, and the following priorities are given to the Periodic SRS for the URLLC, the Aperiodic SRS for the scheduled access, and the Periodic SRS for the scheduled access in this order. In a case of transmitting the transmission parameters for the Aperiodic SRS for the URLLC and the Aperiodic SRS for the scheduled access, the base station apparatus may notify the terminal apparatus of information about the priority for the allocation of the transmit power to each SRS.”; Goto et al.; 0209)
(“In the present embodiment, in a case that multiple SRS are triggered at the same timing, the terminal apparatus preferentially allocates the transmit power to an SRS with a high priority. As a result, in the URLLC grant free access, accurate closed-loop transmission power control and timing alignment can be implemented and reliable data transmission can be efficiently performed, allowing improvement of the frequency efficiency to be realized.”; Goto et al.; 0210)
(where
“sets the transmit power for the Periodic SRS for the scheduled access to min {...}” maps to “adjusting the transmission power of the second SRS”, where “adjusting”, “transmission power” maps to “transmission power”, “Periodic SRS for the scheduled access” maps to “second SRS”,
“For the priority for the allocation of the transmit power to the SRSs, the highest priority is given to the Aperiodic SRS for the URLLC, and ...the Aperiodic SRS for the scheduled access, and the Periodic SRS for the scheduled access in this order” maps to “the first SRS having higher priority than the second SRS”, where “SRS for the URLLC” maps to “first SRS”, “SRS for the scheduled access” maps to “second SRS”, “highest priority” maps to “higher priority than”,
“In the present embodiment, in a case that multiple SRS are triggered at the same timing, the terminal apparatus preferentially allocates the transmit power to an SRS with a high priority”/“For the priority for the allocation of the transmit power to the SRSs, the highest priority is given to the Aperiodic SRS for the URLLC, and ...the Aperiodic SRS for the scheduled access, and the Periodic SRS for the scheduled access in this order”/”all the SRSs are transmitted in the same slot” maps to “the first SRS overlapping in time with the second SRS”, where “at the same timing”/”all the SRSs are transmitted in the same slot” maps to “overlapping”, “preferentially...to an SRS with high priority”/”highest priority...SRS for the URLLC” maps to “first SRS”, “SRS for the scheduled access” maps to “second SRS”, where “multiple SRS” is considered as including “SRS for the URLLC” and “SRS for the scheduled access”
“The sum of the transmit power for the Aperiodic SRS for the URLLC and for the scheduled access is assumed to be P.sub.A_SRS,c(i). In a case that P.sub.CMAX,c(i)−P.sub.A_SRS>0” maps to “a total transmission power exceeding a total allowable power value”, “P.sub.CMAX,c(i)” maps to “total transmission power”, “>0” maps to 
“in a case that the sum of the calculated transmit power for each SRS is larger than P.sub.CMAX,c(i), the transmit power is allocated in order of decreasing priority” maps to “a total transmission power exceeding a total allowable power value”, where “sum of the calculated power for each SRS” maps to “total transmission power”, “P.sub.CMAX,c(i)” maps to “total allowable power value”, “larger” maps to “exceeding”

transmitting the first SRS; and
(where
“all the SRSs are transmitted in the same slot”/”priority for the SRSs may be in the order of the Aperiodic SRS for the URLLC” maps to “transmitting the first SRS”, where “all...transmitted” maps to “transmitting”, “SRS for the URLLC” maps to “first SRS”

transmitting the second SRS with the adjusted transmission power.
(where the “scheduled access” included in “Furthermore, the sum of the transmit power for the Aperiodic SRS for the URLLC and for the scheduled access and the Periodic SRS for the URLLC is assumed to be P.sub.3SRS,c(i)” is considered as including “Aperiodic SRS for the scheduled access” and not including “Periodic SRS for the scheduled access”, or in other words “P.sub.3SRS,c(i)” is considered as including “the Aperiodic SRS for the URLLC, 
“In a case that P.sub.CMAX,c(i)−P.sub.3SRS,c(i)>0, the terminal apparatus sets the transmit power for the Periodic SRS for the scheduled access to min{P.sub.SRS_P_Scheduled,c(i), P.sub.CMAX,c(i)−P.sub.3SRS,c(i)}. In a case that this value is larger than the lower limit T.sub.P_SRS_Schedule of the transmit power for the Periodic SRS for the scheduled access, the terminal apparatus transmits the Periodic SRS for the scheduled access” maps to “transmitting the second SRS with the adjusted transmission power”, where “transmits” maps to “transmitting”, “Periodic SRS for the scheduled access” maps to “second SRS”, “min{P.sub.SRS_P_Scheduled,c(i),P.sub.CMAX,c(i)−P.sub.3SRS,c(i)} maps to “with the adjusted transmission power”, where the “Periodic SRS for scheduled access” is transmitted with “P.sub.SRS_P_Scheduled,c(i)” when “in a case that the sum of the calculated transmit power for each SRS is larger than P.sub.CMAX,c(i)” is not satisfied and “Periodic SRS for scheduled access” is transmitted with “P.sub.CMAX,c(i)−P.sub.3SRS,c(i)” when “in a case that the sum of the calculated transmit power for each SRS is larger than P.sub.CMAX,c(i)” is satisfied, such that “Periodic SRS for scheduled access” uses the remaining available power for transmission, where “sets the transmit power for the Periodic SRS for the scheduled access to min{...}” maps to “adjusted transmission power” 

Goto et al. teaches providing SRS transmission parameters for URLCC and for scheduled access, teaches activation of grant free access via DCI, where grant free access is associated with URLLC, teaches receiving RRC signaling for enabling transmission of scheduled SRS transmission, teaches adjusting the transmission power of periodic SRS for scheduled access to the remaining available power when the sum of all SRS transmissions is greater than a maximum value when the SRS are transmitted at the same time, where the aperiodic SRS for URLLC has highest priority and periodic SRS for scheduled access has lowest priority and where the SRS for URLLC and 

Goto1 as described above does not explicitly teach:
receiving a control element activating transmission of the second SRS; 

However, Goto2 further teaches an RRC/MAC CE capability which includes:
receiving a control element activating transmission of the second SRS; 
(“The PDSCH is used to transmit the MAC CE. The RRC signaling and/or the MAC CE is also referred to as higher layer signaling. The PMCH is used to transmit multicast data (Multicast Channel (MCH)).”; Goto et al.; 0070)
(“FIG. 16 illustrates an example of the SRS transmission according to the first embodiment. FIG. 16 illustrates an example of transmission of the Periodic SRS in which the SRS transmission for the scheduled access and the SRS transmission for the URLLC are performed. First, as the SRS transmission 
(where
“SRS transmission for the scheduled access....the terminal apparatus is notified, through the RRC, of the period, time offset, frequency position, bandwidth, and frequency hopping pattern for the SRS transmission, the comb related information, the antenna port, and the target received power for the SRS. The terminal apparatus then transmits the SRS, based on the transmission parameters”/”The RRC signaling and/or the MAC CE is also referred to as higher layer signaling” maps to “receiving a control element activating transmission of the second SRS”, where “notified” maps to “receiving”, “RRC signaling”/”MAC CE”/”through the RRC” maps to “control element”, “transmits the SRS, based on the transmission parameters” maps to “activating transmission of the second SRS”, where “SRS...scheduled access” maps to “second SRS”, “transmits...based on the transmission parameters” maps to “activating transmission”,

Goto et al. teaches receiving RRC signaling for enabling transmission of scheduled SRS transmission.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/MAC CE capability of Goto2 into Goto1. By modifying the processing of Goto1 to include the RRC/MAC CE capability as taught by the processing of Goto2, the benefits of improvement of frequency efficiency (Goto1; 0203) with improved data transmission (Goto2; 0193) are achieved.

As to claim 2:
Goto1 discloses:
The method wherein the parameters indicate: 
a first SRS resource set for the first SRS; and 
a second SRS resource set for the second SRS.
(see FIG. 17)

As to claim 4:
Goto et al. discloses:
wherein the parameters are received in a radio resource control message.
(“The Sounding Reference Signal (SRS) is not associated with the transmission of the physical uplink shared channel/physical uplink control channel. In other words, regardless of presence or absence of uplink data transmission, the terminal apparatus transmits the SRS periodically or non-periodically. In the periodic SRS, the terminal apparatus transmits the SRS, 

As to claim 6:
Goto1 as described above does not explicitly teach:
wherein the second SRS is for channel state information acquisition.

However, Goto2 further teaches an CSI capability which includes:
wherein the second SRS is for channel state information acquisition.
(“In the scheduled access, the base station apparatus transmits the SRS to recognize the uplink channel information for each terminal apparatus.”; Goto et al.; 0178)
(“The base station apparatus may notify the SRS transmission parameters for the URLLC and acquire the uplink channel information, and then activate the URLLC resource.”; Goto et al.; 0189)



As to claim 7:
Goto1 discloses:
wherein the first SRS is an aperiodic SRS. 
 (“In a case that the terminal apparatus includes the Multi-SRS transmission function and multiple SRS transmissions are triggered in the same slot, transmit power is allocated in order of decreasing priority. The priority for the SRSs may be in the order of the Aperiodic SRS for the URLLC, Aperiodic SRS for the scheduled access, the Periodic SRS for the URLLC, and the Periodic SRS for the scheduled access. In this case, the terminal apparatus calculates the transmit power for each of the triggered SRSs. Here, the Aperiodic/Periodic SRS for the URLLC and the Aperiodic/Periodic SRS for the scheduled access may differ at least in the integrated value of the closed-loop transmission power control. Each of the Aperiodic/Periodic SRS for the URLLC and the Aperiodic/Periodic SRS for the scheduled access may be notified by using at least the configuration of the target received power as a transmission parameter. The Aperiodic/Periodic SRS for the URLLC and the Aperiodic/Periodic SRS for 

As to claim 11:
Goto1 discloses:
A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
receive, by a wireless device from a base station, parameters of: 
a first sounding reference signal (SRS); and 
a second SRS; 
 (“The present modified example corresponds to an example in which the base station apparatus notifies the terminal apparatus of each of the SRS transmission parameters for the URLLC and the SRS transmission parameters for the scheduled access and in which the same slot or the same OFDM symbol corresponds to a transmission timing for the SRS for the URLLC and the SRS for the scheduled access (transmission of the SRS for the URLLC and the SRS for the scheduled access is triggered in the same slot or the same OFDM symbol). A communication system according to the present embodiment includes the terminal apparatus 20 and the base station apparatus 10 described with 
(where
“the base station apparatus notifies the terminal apparatus of each of the SRS transmission parameters for the URLLC and the SRS transmission parameters for the scheduled access” maps to “receiving, by a wireless device from a base station, parameters of:  a first sounding reference signal (SRS); and a second SRS”, where “base station” maps to “base station”, “terminal apparatus” maps to “wireless device”, “SRS transmission parameters for the URLLC” maps to “parameters of: a first sounding reference signal (SRS)”, “SRS transmission parameters for the scheduled access” maps to “parameters of: ... and a second SRS”

receive a downlink control information triggering transmission of the first SRS; 
(“The grant free access will be described below in detail. DCI provided with the CRC scrambled with the RNTI for the grant free access can be used for activation, deactivation, and parameter changes for the grant free access. The parameters can include resource configurations (DMRS configuration parameters, a radio resource for the grant free access, the MCS used for the grant free access, the number of repetitions, the presence or absence of frequency hopping, and the like).”; Goto et al.; 0067)

(where
“DCI provided with the CRC scrambled with the RNTI for the grant free access can be used for activation, ... for the grant free access”/”URLLC grant free access”/”SRS for the URLLC” maps to “receiving a downlink control information triggering transmission of the first SRS”, where “DCI provided” maps to “receiving a downlink control information”, “activation...for grant free access”/”URLLC grant free access” maps to “triggering transmission”, “SRS for the URLLC” maps to “first SRS”

	...

adjust a transmission power of the second SRS based on: 
the first SRS having higher priority than the second SRS; 
the first SRS overlapping in time with the second SRS; and 
a total transmission power exceeding a total allowable power value; 

(“An example of a calculation formula for the transmit power for the SRS is the same as the example in the preceding embodiment. In a case that the sum of the calculated transmit power for each SRS is smaller than P.sub.CMAX,c(i), all the SRSs are transmitted in the same slot. On the other hand, in a case that the sum of the calculated transmit power for each SRS is larger than 
(“The SRS transmit power is determined as described below from the calculation result P.sub.SRS_A_URLLC,c(i) for the transmit power for the Aperiodic SRS for the URLLC, the calculation result P.sub.SRS_A_URLLC,c(i) for the transmit power for the Periodic SRS for the URLLC, the calculation result P.sub.SRS_A_Scheduled,c(i) for the transmit power for the Aperiodic SRS for the scheduled access, the calculation result P.sub.SRS_A_Scheduled,c(i) for the transmit power for the Periodic SRS for the scheduled access, and the maximum allowable transmit power .sub.CMAX,c(i) for the terminal apparatus. The transmit power for the Aperiodic SRS for the URLLC is assumed to be the calculation result P.sub.SRS_A_URLLC,c, the transmit power for the Aperiodic SRS for the scheduled access is assumed to be min{P.sub.SRS_A_Schedule,c(i), P.sub.CMAX,c(i)−P.sub.SRS_A_URLLC,c(i)}, and in a case that this value is larger than the lower limit T.sub.A_SRS_Schedule of the transmit power for the Aperiodic SRS for the scheduled access, the Aperiodic SRS for the scheduled access is transmitted. The sum of the transmit power for the Aperiodic SRS for the URLLC and for the scheduled access is assumed to be P.sub.A_SRS,c(i). In a case that P.sub.CMAX,c(i)−P.sub.A_SRS>0, the terminal apparatus sets the transmit power for the Periodic SRS for the URLLC to min{P.sub.SRS_P_URLLC,c(i), P.sub.CMAX,c(i)-P.sub.A_SRS,c(i)}. In a case that this value is larger than the lower limit T.sub.P_SRS_URLLC of the transmit power for the Periodic SRS for the URLLC, the terminal apparatus transmits the 
(“For the priority for the allocation of the transmit power to the SRSs, the highest priority is given to the Aperiodic SRS for the URLLC, and the following priorities are given to the Periodic SRS for the URLLC, the Aperiodic SRS for the scheduled access, and the Periodic SRS for the scheduled access in this order. In a case of transmitting the transmission parameters for the Aperiodic SRS for the URLLC and the Aperiodic SRS for the scheduled access, the base station apparatus may notify the terminal apparatus of information about the priority for the allocation of the transmit power to each SRS.”; Goto et al.; 0209)
(“In the present embodiment, in a case that multiple SRS are triggered at the same timing, the terminal apparatus preferentially allocates the transmit power to an SRS with a high priority. As a result, in the URLLC grant free access, accurate closed-loop transmission power control and timing alignment can be implemented and reliable data transmission can be efficiently performed, 
(where
“sets the transmit power for the Periodic SRS for the scheduled access to min {...}” maps to “adjusting the transmission power of the second SRS”, where “sets” maps to “adjusting”, “transmission power” maps to “transmission power”, “Periodic SRS for the scheduled access” maps to “second SRS”,
“For the priority for the allocation of the transmit power to the SRSs, the highest priority is given to the Aperiodic SRS for the URLLC, and ...the Aperiodic SRS for the scheduled access, and the Periodic SRS for the scheduled access in this order” maps to “the first SRS having higher priority than the second SRS”, where “SRS for the URLLC” maps to “first SRS”, “SRS for the scheduled access” maps to “second SRS”, “highest priority” maps to “higher priority than”,
“In the present embodiment, in a case that multiple SRS are triggered at the same timing, the terminal apparatus preferentially allocates the transmit power to an SRS with a high priority”/“For the priority for the allocation of the transmit power to the SRSs, the highest priority is given to the Aperiodic SRS for the URLLC, and ...the Aperiodic SRS for the scheduled access, and the Periodic SRS for the scheduled access in this order”/”all the SRSs are transmitted in the same slot” maps to “the first SRS overlapping in time with the second SRS”, where “at the same timing”/”all the SRSs are transmitted in the same slot” maps to “overlapping”, “preferentially...to an SRS with high priority”/”highest priority...SRS for the URLLC” maps to “first SRS”, “SRS for the scheduled “second SRS”, where “multiple SRS” is considered as including “SRS for the URLLC” and “SRS for the scheduled access”
“The sum of the transmit power for the Aperiodic SRS for the URLLC and for the scheduled access is assumed to be P.sub.A_SRS,c(i). In a case that P.sub.CMAX,c(i)−P.sub.A_SRS>0” maps to “a total transmission power exceeding a total allowable power value”, “P.sub.CMAX,c(i)” maps to “total transmission power”, “>0” maps to 
“in a case that the sum of the calculated transmit power for each SRS is larger than P.sub.CMAX,c(i), the transmit power is allocated in order of decreasing priority” maps to “a total transmission power exceeding a total allowable power value”, where “sum of the calculated power for each SRS” maps to “total transmission power”, “P.sub.CMAX,c(i)” maps to “total allowable power value”, “larger” maps to “exceeding”

transmitting the first SRS; and
(where
“all the SRSs are transmitted in the same slot”/”priority for the SRSs may be in the order of the Aperiodic SRS for the URLLC” maps to “transmitting the first SRS”, where “all...transmitted” maps to “transmitting”, “SRS for the URLLC” maps to “first SRS”

transmitting the second SRS with the adjusted transmission power.

“In a case that P.sub.CMAX,c(i)−P.sub.3SRS,c(i)>0, the terminal apparatus sets the transmit power for the Periodic SRS for the scheduled access to min{P.sub.SRS_P_Scheduled,c(i), P.sub.CMAX,c(i)−P.sub.3SRS,c(i)}. In a case that this value is larger than the lower limit T.sub.P_SRS_Schedule of the transmit power for the Periodic SRS for the scheduled access, the terminal apparatus transmits the Periodic SRS for the scheduled access” maps to “transmitting the second SRS with the adjusted transmission power”, where “transmits” maps to “transmitting”, “Periodic SRS for the scheduled access” maps to “second SRS”, “min{P.sub.SRS_P_Scheduled,c(i),P.sub.CMAX,c(i)−P.sub.3SRS,c(i)} maps to “with the adjusted transmission power”, where the “Periodic SRS for scheduled access” is transmitted with “P.sub.SRS_P_Scheduled,c(i)” when “in a case that the sum of the calculated transmit power for each SRS is larger than P.sub.CMAX,c(i)” is not satisfied and “Periodic SRS for scheduled access” is “adjusted transmission power” 

Goto et al. teaches providing SRS transmission parameters for URLCC and for scheduled access, teaches activation of grant free access via DCI, where grant free access is associated with URLLC, teaches receiving RRC signaling for enabling transmission of scheduled SRS transmission, teaches adjusting the transmission power of periodic SRS for scheduled access to the remaining available power when the sum of all SRS transmissions is greater than a maximum value when the SRS are transmitted at the same time, where the aperiodic SRS for URLLC has highest priority and periodic SRS for scheduled access has lowest priority and where the SRS for URLLC and 

Goto1 as described above does not explicitly teach:
receive a control element activating transmission of the second SRS; 

However, Goto2 further teaches an RRC/MAC CE capability which includes:
receive a control element activating transmission of the second SRS; 

(“FIG. 16 illustrates an example of the SRS transmission according to the first embodiment. FIG. 16 illustrates an example of transmission of the Periodic SRS in which the SRS transmission for the scheduled access and the SRS transmission for the URLLC are performed. First, as the SRS transmission parameters for the scheduled access, the terminal apparatus is notified, through the RRC, of the period, time offset, frequency position, bandwidth, and frequency hopping pattern for the SRS transmission, the comb related information, the antenna port, and the target received power for the SRS. The terminal apparatus then transmits the SRS, based on the transmission parameters.”; Goto et al.; 0189)
(where
“SRS transmission for the scheduled access....the terminal apparatus is notified, through the RRC, of the period, time offset, frequency position, bandwidth, and frequency hopping pattern for the SRS transmission, the comb related information, the antenna port, and the target received power for the SRS. The terminal apparatus then transmits the SRS, based on the transmission parameters”/”The RRC signaling and/or the MAC CE is also referred to as higher layer signaling” maps to “receiving a control element activating transmission of the second SRS”, where “notified” maps to “receiving”, “RRC signaling”/”MAC CE”/”through the RRC” maps to “control element”, “transmits the SRS, based on “activating transmission of the second SRS”, where “SRS...scheduled access” maps to “second SRS”, “transmits...based on the transmission parameters” maps to “activating transmission”,

Goto et al. teaches receiving RRC signaling for enabling transmission of scheduled SRS transmission.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/MAC CE capability of Goto2 into Goto1. By modifying the processing of Goto1 to include the RRC/MAC CE capability as taught by the processing of Goto2, the benefits of improvement of frequency efficiency (Goto1; 0203) with improved data transmission (Goto2; 0193) are achieved.

As to claim 12:
Goto1 discloses:
The method wherein the parameters indicate: 
a first SRS resource set for the first SRS; and 
a second SRS resource set for the second SRS.
(see FIG. 17)

As to claim 14:

wherein the parameters are received in a radio resource control message.
(“The Sounding Reference Signal (SRS) is not associated with the transmission of the physical uplink shared channel/physical uplink control channel. In other words, regardless of presence or absence of uplink data transmission, the terminal apparatus transmits the SRS periodically or non-periodically. In the periodic SRS, the terminal apparatus transmits the SRS, based on parameters notified in a higher layer signal (e.g., RRC) by the base station apparatus. On the other hand, in the aperiodic SRS, the terminal apparatus transmits the SRS, based on a physical downlink control channel (for example, DCI) indicating the parameters and an SRS transmission timing notified in the higher layer signal (for example, RRC) by the base station apparatus. The base station apparatus 10 uses the SRS to measure an uplink channel state (CSI Measurement). The base station apparatus 10 may perform timing alignment and closed-loop transmission power control, based on measurement results obtained by the reception of the SRS.”; Goto et al.; 0057)

As to claim 16:
Goto1 as described above does not explicitly teach:
wherein the second SRS is for channel state information acquisition.

However, Goto2 further teaches an CSI capability which includes:
wherein the second SRS is for channel state information acquisition.

(“The base station apparatus may notify the SRS transmission parameters for the URLLC and acquire the uplink channel information, and then activate the URLLC resource.”; Goto et al.; 0189)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI capability of Goto2 into Goto1. By modifying the processing of Goto1 to include the CSI capability as taught by the processing of Goto2, the benefits of improvement of frequency efficiency (Goto1; 0203) with improved data transmission (Goto2; 0193) are achieved.

As to claim 17:
Goto1 discloses:
wherein the first SRS is an aperiodic SRS. 
 (“In a case that the terminal apparatus includes the Multi-SRS transmission function and multiple SRS transmissions are triggered in the same slot, transmit power is allocated in order of decreasing priority. The priority for the SRSs may be in the order of the Aperiodic SRS for the URLLC, Aperiodic SRS for the scheduled access, the Periodic SRS for the URLLC, and the Periodic SRS for the scheduled access. In this case, the terminal apparatus calculates the 

As to claim 20:
Goto1 discloses:
A system, comprising:
a wireless device comprising: 
one or more first processors; and 
first memory storing first instructions that, when executed by the one or more first processors of the wireless device, cause the wireless device to: 
receive parameters of: 
a first sounding reference signal (SRS); and 
a second SRS; 

(where
“processors”, “memory”, are considered as required for operation
“the base station apparatus notifies the terminal apparatus of each of the SRS transmission parameters for the URLLC and the SRS transmission parameters for the scheduled access” maps to “receiving, by a wireless device from a base station, parameters of:  a first sounding reference signal (SRS); and a second SRS”, where “base station” maps to “base station”, “terminal apparatus” maps to “wireless device”, “SRS transmission parameters for the URLLC” maps to “parameters of: a first sounding reference signal (SRS)”, “SRS transmission parameters for the scheduled access” maps to “parameters of: ... and a second SRS”

receive a downlink control information triggering transmission of the first SRS; 
(“The grant free access will be described below in detail. DCI provided with the CRC scrambled with the RNTI for the grant free access can be used for activation, deactivation, and parameter changes for the grant free access. The parameters can include resource configurations (DMRS configuration parameters, a radio resource for the grant free access, the MCS used for the grant free access, the number of repetitions, the presence or absence of frequency hopping, and the like).”; Goto et al.; 0067)
(“In the present embodiment, in a case that the SRS for the URLLC and the SRS for the scheduled access are triggered at the same timing, the terminal apparatus gives priority to the SRS transmission for the URLLC or to the transmit power allocated to the SRS for the URLLC. As a result, in the URLLC grant free access, accurate closed-loop transmission power control and timing alignment can be implemented and reliable data transmission can be efficiently performed, allowing improvement of the frequency efficiency to be realized.”; Goto et al.; 0203)
(where
“DCI provided with the CRC scrambled with the RNTI for the grant free access can be used for activation, ... for the grant free access”/”URLLC grant free access”/”SRS for the URLLC” maps to “receiving a downlink control information triggering transmission of the first SRS”, where “DCI provided” maps to “receiving a downlink control information”, “activation...for grant free “triggering transmission”, “SRS for the URLLC” maps to “first SRS”

	...

adjust a transmission power of the second SRS based on: 
the first SRS having higher priority than the second SRS; 
the first SRS overlapping in time with the second SRS; and 
a total transmission power exceeding a total allowable power value; 
(“In a case that the terminal apparatus includes the Multi-SRS transmission function and multiple SRS transmissions are triggered in the same slot, transmit power is allocated in order of decreasing priority. The priority for the SRSs may be in the order of the Aperiodic SRS for the URLLC, Aperiodic SRS for the scheduled access, the Periodic SRS for the URLLC, and the Periodic SRS for the scheduled access. In this case, the terminal apparatus calculates the transmit power for each of the triggered SRSs. Here, the Aperiodic/Periodic SRS for the URLLC and the Aperiodic/Periodic SRS for the scheduled access may differ at least in the integrated value of the closed-loop transmission power control. Each of the Aperiodic/Periodic SRS for the URLLC and the Aperiodic/Periodic SRS for the scheduled access may be notified by using at least the configuration of the target received power as a transmission parameter. The Aperiodic/Periodic SRS for the URLLC and the Aperiodic/Periodic SRS for the scheduled access may have different target received power values. One of 
(“An example of a calculation formula for the transmit power for the SRS is the same as the example in the preceding embodiment. In a case that the sum of the calculated transmit power for each SRS is smaller than P.sub.CMAX,c(i), all the SRSs are transmitted in the same slot. On the other hand, in a case that the sum of the calculated transmit power for each SRS is larger than P.sub.CMAX,c(i), the transmit power is allocated in order of decreasing priority.”; Goto et al.; 0207)
(“The SRS transmit power is determined as described below from the calculation result P.sub.SRS_A_URLLC,c(i) for the transmit power for the Aperiodic SRS for the URLLC, the calculation result P.sub.SRS_A_URLLC,c(i) for the transmit power for the Periodic SRS for the URLLC, the calculation result P.sub.SRS_A_Scheduled,c(i) for the transmit power for the Aperiodic SRS for the scheduled access, the calculation result P.sub.SRS_A_Scheduled,c(i) for the transmit power for the Periodic SRS for the scheduled access, and the maximum allowable transmit power .sub.CMAX,c(i) for the terminal apparatus. The transmit power for the Aperiodic SRS for the URLLC is assumed to be the calculation result P.sub.SRS_A_URLLC,c, the transmit power for the Aperiodic SRS for the scheduled access is assumed to be min{P.sub.SRS_A_Schedule,c(i), P.sub.CMAX,c(i)−P.sub.SRS_A_URLLC,c(i)}, and in a case that this value is larger than the lower limit T.sub.A_SRS_Schedule of the transmit power for the 
(“For the priority for the allocation of the transmit power to the SRSs, the highest priority is given to the Aperiodic SRS for the URLLC, and the following priorities are given to the Periodic SRS for the URLLC, the Aperiodic SRS for the scheduled access, and the Periodic SRS for the scheduled access in this order. In a case of transmitting the transmission parameters for the Aperiodic SRS for 
(“In the present embodiment, in a case that multiple SRS are triggered at the same timing, the terminal apparatus preferentially allocates the transmit power to an SRS with a high priority. As a result, in the URLLC grant free access, accurate closed-loop transmission power control and timing alignment can be implemented and reliable data transmission can be efficiently performed, allowing improvement of the frequency efficiency to be realized.”; Goto et al.; 0210)
(where
“sets the transmit power for the Periodic SRS for the scheduled access to min {...}” maps to “adjusting the transmission power of the second SRS”, where “sets” maps to “adjusting”, “transmission power” maps to “transmission power”, “Periodic SRS for the scheduled access” maps to “second SRS”,
“For the priority for the allocation of the transmit power to the SRSs, the highest priority is given to the Aperiodic SRS for the URLLC, and ...the Aperiodic SRS for the scheduled access, and the Periodic SRS for the scheduled access in this order” maps to “the first SRS having higher priority than the second SRS”, where “SRS for the URLLC” maps to “first SRS”, “SRS for the scheduled access” maps to “second SRS”, “highest priority” maps to “higher priority than”,
“In the present embodiment, in a case that multiple SRS are triggered at the same timing, the terminal apparatus preferentially allocates the transmit “the first SRS overlapping in time with the second SRS”, where “at the same timing”/”all the SRSs are transmitted in the same slot” maps to “overlapping”, “preferentially...to an SRS with high priority”/”highest priority...SRS for the URLLC” maps to “first SRS”, “SRS for the scheduled access” maps to “second SRS”, where “multiple SRS” is considered as including “SRS for the URLLC” and “SRS for the scheduled access”
“The sum of the transmit power for the Aperiodic SRS for the URLLC and for the scheduled access is assumed to be P.sub.A_SRS,c(i). In a case that P.sub.CMAX,c(i)−P.sub.A_SRS>0” maps to “a total transmission power exceeding a total allowable power value”, “P.sub.CMAX,c(i)” maps to “total transmission power”, “>0” maps to 
“in a case that the sum of the calculated transmit power for each SRS is larger than P.sub.CMAX,c(i), the transmit power is allocated in order of decreasing priority” maps to “a total transmission power exceeding a total allowable power value”, where “sum of the calculated power for each SRS” maps to “total transmission power”, “P.sub.CMAX,c(i)” maps to “total allowable power value”, “larger” maps to “exceeding”

transmit the first SRS; and

“all the SRSs are transmitted in the same slot”/”priority for the SRSs may be in the order of the Aperiodic SRS for the URLLC” maps to “transmitting the first SRS”, where “all...transmitted” maps to “transmitting”, “SRS for the URLLC” maps to “first SRS”

transmit the second SRS with the adjusted transmission power.
(where the “scheduled access” included in “Furthermore, the sum of the transmit power for the Aperiodic SRS for the URLLC and for the scheduled access and the Periodic SRS for the URLLC is assumed to be P.sub.3SRS,c(i)” is considered as including “Aperiodic SRS for the scheduled access” and not including “Periodic SRS for the scheduled access”, or in other words “P.sub.3SRS,c(i)” is considered as including “the Aperiodic SRS for the URLLC, Aperiodic SRS for the scheduled access, the Periodic SRS for the URLLC” and does not include “the Periodic SRS for the scheduled access” and also as further indicated by “3SRS”.
“In a case that P.sub.CMAX,c(i)−P.sub.3SRS,c(i)>0, the terminal apparatus sets the transmit power for the Periodic SRS for the scheduled access to min{P.sub.SRS_P_Scheduled,c(i), P.sub.CMAX,c(i)−P.sub.3SRS,c(i)}. In a case that this value is larger than the lower limit T.sub.P_SRS_Schedule of the transmit power for the Periodic SRS for the scheduled access, the terminal apparatus transmits the Periodic SRS for the scheduled access” maps to “transmitting the second SRS with the adjusted transmission power”, where “transmitting”, “Periodic SRS for the scheduled access” maps to “second SRS”, “min{P.sub.SRS_P_Scheduled,c(i),P.sub.CMAX,c(i)−P.sub.3SRS,c(i)} maps to “with the adjusted transmission power”, where the “Periodic SRS for scheduled access” is transmitted with “P.sub.SRS_P_Scheduled,c(i)” when “in a case that the sum of the calculated transmit power for each SRS is larger than P.sub.CMAX,c(i)” is not satisfied and “Periodic SRS for scheduled access” is transmitted with “P.sub.CMAX,c(i)−P.sub.3SRS,c(i)” when “in a case that the sum of the calculated transmit power for each SRS is larger than P.sub.CMAX,c(i)” is satisfied, such that “Periodic SRS for scheduled access” uses the remaining available power for transmission, where “sets the transmit power for the Periodic SRS for the scheduled access to min{...}” maps to “adjusted transmission power” 

a base station comprising: 
one or more second processors; and 
second memory storing second instructions that, when executed by the one or more second processors of the base station, cause the base station to: 
transmit the parameters to the wireless device; 
(see above with regards to “receive”)

transmit the downlink control information to the wireless device; 
(see above with regards to “receive”)
...
receive the first SRS from the wireless device; and 
(see above with regards to “transmit”)

receive the second SRS from the wireless device.
(see above with regards to “transmit”)

Goto et al. teaches providing SRS transmission parameters for URLCC and for scheduled access, teaches activation of grant free access via DCI, where grant free access is associated with URLLC, teaches receiving RRC signaling for enabling transmission of scheduled SRS transmission, teaches adjusting the transmission power of periodic SRS for scheduled access to the remaining available power when the sum of all SRS transmissions is greater than a maximum value when the SRS are transmitted at the same time, where the aperiodic SRS for URLLC has highest priority and periodic SRS for scheduled access has lowest priority and where the SRS for URLLC and 

Goto1 as described above does not explicitly teach:
receive a control element activating transmission of the second SRS; 
transmit the control element to the wireless device; 

However, Goto2 further teaches an RRC/MAC CE capability which includes:
receive a control element activating transmission of the second SRS; 

(“FIG. 16 illustrates an example of the SRS transmission according to the first embodiment. FIG. 16 illustrates an example of transmission of the Periodic SRS in which the SRS transmission for the scheduled access and the SRS transmission for the URLLC are performed. First, as the SRS transmission parameters for the scheduled access, the terminal apparatus is notified, through the RRC, of the period, time offset, frequency position, bandwidth, and frequency hopping pattern for the SRS transmission, the comb related information, the antenna port, and the target received power for the SRS. The terminal apparatus then transmits the SRS, based on the transmission parameters.”; Goto et al.; 0189)
(where
“SRS transmission for the scheduled access....the terminal apparatus is notified, through the RRC, of the period, time offset, frequency position, bandwidth, and frequency hopping pattern for the SRS transmission, the comb related information, the antenna port, and the target received power for the SRS. The terminal apparatus then transmits the SRS, based on the transmission parameters”/”The RRC signaling and/or the MAC CE is also referred to as higher layer signaling” maps to “receiving a control element activating transmission of the second SRS”, where “notified” maps to “receiving”, “RRC signaling”/”MAC CE”/”through the RRC” maps to “control element”, “transmits the SRS, based on “activating transmission of the second SRS”, where “SRS...scheduled access” maps to “second SRS”, “transmits...based on the transmission parameters” maps to “activating transmission”,

transmit the control element to the wireless device; 
(see above with regards to “receive”)

Goto et al. teaches receiving RRC signaling for enabling transmission of scheduled SRS transmission.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/MAC CE capability of Goto2 into Goto1. By modifying the processing of Goto1 to include the RRC/MAC CE capability as taught by the processing of Goto2, the benefits of improvement of frequency efficiency (Goto1; 0203) with improved data transmission (Goto2; 0193) are achieved.

Claim(s) 3, 5, 10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. US 20200383089 (embodiment #1 herinafter “Goto1”) in view of Goto et al. US 20200383089 (embodiment #2 herinafter “Goto2”) and in further view of Papasakellariou US 20170264402.

As to claim 3:
Goto1 as described above does not explicitly teach:
wherein the parameters indicate the total allowable power value.

However, Papasakellariou further teaches an maximum capability which includes:
wherein the parameters indicate the total allowable power value.
(“Further, the eNB needs to configure the UE by higher layers a P.sub.CMAX,c(i) value for c.”; Papasakellariou; 0122)
(“P.sub.CMAX,c(i) is a maximum UE transmit power in SF i for cell c configured to the UE by higher layers;”; Papasakellariou; 0128)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the maximum capability of Papasakellariou into Goto1. By modifying the processing of Goto1 to include the maximum capability as taught by the processing of Papasakellariou, the benefits of improved signaling optimization (Papasakellariou; 0133) are achieved.

As to claim 5:
Goto1 as described above does not explicitly teach:
wherein the first SRS is for beam management.


wherein the first SRS is for beam management.
(“For TDD systems, DL transmissions and UL transmissions are over a same BW and therefore, a DL transmission from an eNB to a UE and an UL transmission from the UE to the eNB experience a same channel. As a consequence, an eNB can obtain a PMI (for DL beam-forming using channel reciprocity) for a UE from a reception of an SRS transmission from the UE.”; Papasakellariou; 0106)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam-forming capability of Papasakellariou into Goto1. By modifying the processing of Goto1 to include the beam-forming capability as taught by the processing of Papasakellariou, the benefits of improved signaling optimization (Papasakellariou; 0133) are achieved.

As to claim 10:
Goto1 discloses:
further comprising: 
determining a first ... transmission power of the first SRS; and 
determining a second ... transmission power of the second SRS; and 
wherein the total transmission power is based on a sum of at least the first ... transmission power and the second ... transmission power.
(“In a case that the sum of the transmit power for the SRS for the URLLC and the transmit power for the SRS for the scheduled access each calculated by the terminal apparatus is smaller than P.sub.CMAX,c(i), both SRS are transmitted in the same slot. On the other hand, in a case that the sum of the transmit power for the SRS for the URLLC and the transmit power for the SRS for the scheduled access each calculated by the terminal apparatus is larger than P.sub.CMAX,c(i), the transmit power is allocated in priority to the SRS for the URLLC. Here, for the SRS to which the transmit power is preferentially allocated, he SRS for the grant free access may take priority over the SRS for the scheduled access, or the SRS for the URLLC may take priority over the SRS for the non-URLLC (e.g. eMBB or mMTC).”; Goto et al.; 0200)

Goto1 as described above does not explicitly teach:
initial

However, Papasakellariou further teaches an initial capability which includes:
initial
(“A UE can determine an initial transmission power for a P-SRS (type 0 SRS) or an A-SRS (type 1 SRS) on a cell where the UE does not have other configured transmissions from Equation 5 by setting f.sub.c(0)=0 and therefore using only the open-loop component of the power control formula in Equation 5 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the initial capability of Papasakellariou into Goto1. By modifying the processing of Goto1 to include the initial capability as taught by the processing of Papasakellariou, the benefits of improved signaling optimization (Papasakellariou; 0133) are achieved.

As to claim 13:
Goto1 as described above does not explicitly teach:
wherein the parameters indicate the total allowable power value.

However, Papasakellariou further teaches an maximum capability which includes:
wherein the parameters indicate the total allowable power value.
(“Further, the eNB needs to configure the UE by higher layers a P.sub.CMAX,c(i) value for c.”; Papasakellariou; 0122)
(“P.sub.CMAX,c(i) is a maximum UE transmit power in SF i for cell c configured to the UE by higher layers;”; Papasakellariou; 0128)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the maximum capability of Papasakellariou into Goto1. By modifying the processing of Goto1 to include the maximum capability as taught by the processing of Papasakellariou, the benefits of improved signaling optimization (Papasakellariou; 0133) are achieved.

As to claim 15:
Goto1 as described above does not explicitly teach:
wherein the first SRS is for beam management.

However, Papasakellariou further teaches an beam-forming capability which includes:
wherein the first SRS is for beam management.
(“For TDD systems, DL transmissions and UL transmissions are over a same BW and therefore, a DL transmission from an eNB to a UE and an UL transmission from the UE to the eNB experience a same channel. As a consequence, an eNB can obtain a PMI (for DL beam-forming using channel reciprocity) for a UE from a reception of an SRS transmission from the UE.”; Papasakellariou; 0106)

.

Claim(s) 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. US 20200383089 (embodiment #1 herinafter “Goto1”) in view of Goto et al. US 20200383089 (embodiment #2 herinafter “Goto2”) and in further view of Kwak et al. US 20180287682.

As to claim 8:
Goto1 as described above does not explicitly teach:
wherein the second SRS is a semi-persistent SRS

However, Papasakellariou further teaches an semi-persistent SRS capability which includes:
wherein the second SRS is a semi-persistent SRS
(“SRS resource setting and triggering method 2 sets in advance a plurality of semi-persistent SRS resources and periodically transmits the SRS resources until SRS resource transmission is deactivated according to activation. For activation of resources, the base station may transmit an activation signal using a 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the semi-persistent SRS capability of Papasakellariou into Goto1. By modifying the processing of Goto1 to include the semi-persistent SRS capability as taught by the processing of Papasakellariou, the benefits of improved performance (Kwak et al.; 0178) are achieved.

As to claim 9:
Goto1 as described above does not explicitly teach:
wherein the control element activating transmission of the second SRS is a semi-persistent SRS activation/deactivation medium access control control element.

However, Papasakellariou further teaches an MAC CE capability which includes:
wherein the control element activating transmission of the second SRS is a semi-persistent SRS activation/deactivation medium access control control element. 


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE SRS capability of Papasakellariou into Goto1. By modifying the processing of Goto1 to include the MAC CE capability as taught by the processing of Papasakellariou, the benefits of improved performance (Kwak et al.; 0178) are achieved.

As to claim 18:
Goto1 as described above does not explicitly teach:
wherein the second SRS is a semi-persistent SRS

However, Papasakellariou further teaches an semi-persistent SRS capability which includes:
wherein the second SRS is a semi-persistent SRS


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the semi-persistent SRS capability of Papasakellariou into Goto1. By modifying the processing of Goto1 to include the semi-persistent SRS capability as taught by the processing of Papasakellariou, the benefits of improved performance (Kwak et al.; 0178) are achieved.

As to claim 19:
Goto1 as described above does not explicitly teach:
wherein the control element activating transmission of the second SRS is a semi-persistent SRS activation/deactivation medium access control control element.

However, Papasakellariou further teaches an MAC CE capability which includes:
wherein the control element activating transmission of the second SRS is a semi-persistent SRS activation/deactivation medium access control control element. 
(“SRS resource setting and triggering method 2 sets in advance a plurality of semi-persistent SRS resources and periodically transmits the SRS resources until SRS resource transmission is deactivated according to activation. For activation of resources, the base station may transmit an activation signal using a MAC CE signal, may activate or deactivate candidate resources through the MAC CE signal, and may perform actual activation or deactivation through the DCI for some of activated candidate resources through the MAC CE signal.”; Kwak et al.; 0159)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE SRS capability of Papasakellariou into Goto1. By modifying the processing of Goto1 to include the MAC CE capability as taught by the processing of Papasakellariou, the benefits of improved performance (Kwak et al.; 0178) are achieved.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20170105179 – teaches prioritization of SRS (see para. 0064).
US 20170041880 – teaches prioritization of SRS (see para. 0062).
US 20120039273 – teaches scaling of PUSCH which includes SRS (see para. 0079).
US 20190238302 – teaches uneven SRS power scaling (see para. 0095).
US 20200205088 – teaches dropping SRSs (see para. 0163).
US 20140112168 – teaches prioritization of overlapping SRS (see para. 0098).
US 20190320419 – teaches prioritization of SRS using same resources (see para. 0082).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Michael K Phillips/Examiner, Art Unit 2464